 CHRONICLE PUBLISHING COMPANY, INC.519ber constitute separate appropriate units.The record reveals thatsince 1945 the Intervenor and the Association have continued thebargaining pattern found by the Board to warrant establishing asingleAssociation multiemployer bargaining unit for members inthe Peabody, Salem, and Danvers area. It has been the practice, bothbefore and after the Board's decision, for the Association to bargainjointly on behalf of these Members and for each employer-memberindividually to sign without change identical bargaining contractsnegotiated in their behalf by the Association.We find, therefore,that a multiemployer unit rather than the separate member-employerunits urged by the Intervenor is appropriate.10Accordingly, we find a single unit consisting of the above-describedemployees of Association Members in the Peabody, Salem, and Dan-vers area, is appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication.]10 SeeTinted Productions of America,Ill NLRB 390;Block Cut Manufacturers, Ino.,111 NLRP, 26thThe Intervenor alternatively urged at the hearing that if a multiemployer unit is foundappropuate, it should include five member-companies which are located outside the Pea-body, Salem, and Danvers area and which were excluded from the area unit previouslyfound appropriate by the Board in 1945The record reveals that the Association has attimes and in vaayuag degrees, assisted these five members in bargaining for their respec-tive units of has bargained on their behalf, and at times such bargaining has occurredconcuirently with the area bargainingHowever, this was likewise the practice beforethe Board's unit determination in 1945, and the present record clearly reflects an intentby the pasties to the area bargaining, as well as those members excluded therefrom, topursue a course of b.ngaining in conformity with the Board's area unit determination. Inview of the teiegoing, we find no persuasive ieason foi distuibing the successful historyofmultiemployer bargaining confined to Dlembeis in the Peabody, Salem, and DanversareaSee ArsConditioning Company of Southern Calafornea,81 NLP.B 946, 952.Chronicle Publishing Company,Inc.andLynn E. Boyd.Case No.35-CA-531.April 39, 1955DECISION AND ORDEROn October 29, 1954, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany filed exceptions and brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record112 NLRB No. 69. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :Chronicle Publishing Company, Inc., Respondent herein, is an In-diana corporation engaging in the publication of newspapers and theoperation of a radio station.During the year 1953, the Respondent'sgross revenue from the publication of the Marion Leader Tribune,Marion Chronicle, and Marion Chronicle Tribune was in excess of$1,000,000.We find, as did the Trial Examiner, that the Respondentis engaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.'1.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by discharging Lynn E. Boyd because he engagedin concerted activities with other employees for the purpose of col-lective bargaining, or other mutual aid or protection, and thereby in-terfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act.We agree with this finding.In addition, the Trial Examiner found that the record did not containsubstantial evidence showing that Boyd's discharge was intended toor had the effect of encouraging or discouraging membership in alabor organization, and he found no violation of Section8 (a) (3)of the Act.We disagree with the Trial Examiner's failure to find thatBoyd's discharge also violated Section 8 (a) (3) of the Act.The Respondent and Marion Typographical Union No. 286, Inter-national Typographical Union, AFL, hereinafter called the Union,had been bargaining over a profit-sharing plan.The plan, as urgedby the Respondent had been accepted by other employees, but hadbeen rejected by the Union which represented the employees in thecomposing room. In January 1953, the Respondent, represented byPresident Thomas and Vice-President Edward W. Camp, held a meet-ing at the radio station with the employees of the composing room,all of whom were members of the Union, to discuss the profit-sharingplan.During the course of the meeting, Boyd, who "had led theopposition to the plan" in the Union, interposed objections to theplan, and expressed doubts as to whether it would be equitably ad-ministered by the Respondent. In reply to his queries, Thomas as-serted that "The Chronicle Publishing Company always does thingson the up and up." Boyd credibly testified, on this point, thatThomas accused him of questioning his integrity and then stated,"If you think we are that kind of bastards, you oughtn't to work forus." 2Thomas also told Boyd during a discussion of wages that ifhe "wanted other kinds of wages to go to other towns."1 The Daily Review,Inc,111 NLRB 763;The Dash Press,Incorporated,110 NLRB 5732 Although Boyd originally attributed these remarks to Camp,as the Trial Examinerfinds, he later corrected his testimony and testified that these remarks were made byThomas CHRONICLE PUBLISHING COMPANY, INC.521At a negotiating meeting in January 1954, attended by Thomas andCamp, Boyd, who was at that time president of the Union and mem-ber of the Union's scale committee, expressed doubts concerningThomas' explanation of a past wage increase.At this point, ac-cording to Boyd, Thomas said, "Are you questioning my integrity?" 8Thereafter he abruptly closed the drawer of his desk, and the meetingcame to a temporary halt.On the following day, Thomas told thechairman of the union scale committee that lie intended to chargeBoyd with insubordination.It appears that sometime later, Boyd, as president of the Union,initiated a proposal to withdraw the use of a union label appearing onthe editorial page of the Respondent's newspapers. InternationalRepresentative John Pilch concurred in the proposal and attemptedto persuade the local Pressmen's Union to do likewise.On March 3,1954, President Thomas approached Boyd at work in the composingroom and said, "I understand that you are attempting to withdrawthe label."When Boyd replied that this was true, Thomas retorted"Well, that's the kind of game you are playing," and, according toBoyd, Thomas added, "I'm glad to hear this, I'll start making prep-arations immediately."On Monday, March 8, 1954, Boyd, as president of the Union, causeda letter dated February 22, 1954, from C. F. Pauley & Co., Inc., to,Harold Winchell, secretary of the Union, to be posted on the bulletinboard in the composing room 4On March 7, 1954, Boyd was reelected as president of the Unionfor another term, and on the evening of March 8, 1954, he was dis-charged by Camp, under the circumstances which are completely setforth in the Intermediate Report.It is clear from the foregoing that Boyd, Respondent's "best"and "most efficient" linotype operator, made himself obnoxious to theRespondent through his union activities.This resentment by theRespondent and Camp of Boyd's union activities became clear whenCamp told Boyd, at the time of Boyd's discharge, that "I [Camp]don't care what any other man does, you're the guy I'm after, youare the trouble maker here," and "You are just leading these meninto a bunch of trouble."'Moreover, Prail testified that at a negoti-ating meeting in March 1954 Thomas stated that Boyd was a "trou-3 Thomas admits that he told Boyd, "It's a good idea,I believe,for you not to stick yourchin out," or words to that effect4 The union membership had agreed at a union meeting on March 7 that such letter shouldbe postedThis letter indicated that C E Pauley&Co , Inc,wished to employ one or morelinotype operators,and requested the name and address of a linotype operator who mightwish to make a change and join the forces of its printing plant in Indianapolis6 The Respondent contends that Camp was not motivated by Boyd's "concerted activities"or "union activities"and they were unrelated to Camp. However,Camp is the Respondent'svice president and was present at those meetings which produced certain differencesbetween Thomas and Boyd,and it appears, as set forth herein, that Camp,as well asPresident Thomas, resented Boyd for his method of conducting his union activities. ,522DECISIONS OF NATIONAL LABOR RELATIONS BOARDblemaker." In addition, Thomas, while referring to Boyd's discharge,indicated that Boyd had questioned his integrity at two past meet-ings.It further appears that another of Boyd's union activitiesalso came in for criticism by Camp and Thomas. Thus Thomasstated, sometime after the discharge, that he did not like the methodthat was used in pulling the union label.Camp, during a meetingwith the Union also expressed resentment that the label had beenwithdrawn by the Union and stated that if the Respondent "lost onedime" over the Union pulling the label from the paper, he [Camp]would "sue the Union for everything they had." As noted elsewhere,Boyd had admitted to Thomas, shortly before his discharge, that hewas endeavoring to have the label pulled.All of the foregoing, as emphasized by Thomas' statement to Boydin a telephone conversation after his discharge that he [Boyd] wasnot with them now because he had questioned his [Thomas'] integ-rity and that Thomas hoped Boyd had learned his lesson,6 clearlypoints to the conclusion that the motivating factor for Boyd's dis-charge was the Respondent's resentment of Boyd's union activitiesand his zealous and outspoken efforts in dealing with the Respondentas an active union member or as its president.In view of the circumstances surrounding Boyd's discharge which, in,our opinion, were directly related to his activities as active union ad-herent and later president of the Local, we find that the discriminationin regard to his tenure of employment had the effect of discouragingmembership in a labor organization in violation of Section 8 (a) (3) ofthe Act.Unlike the Trial Examiner, we cannot, in the face of thesefacts which unquestionably stein out of Boyd's union activities, limitour finding solely on a violation of Section 8 (a) (1).The situationhere under consideration is uniquely illustrative of discrimination inviolation of Section 8 (a) (3) which discourages membership andactivity in a labor organization.Accordingly, we find that Boyd's discharge was violative of Section8 (a) (3) and8 (a) (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act the National Labor Relations Boardhereby orders that Chronicle Publishing Company, Inc., Marion, Indi-ana, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Marion Typographical Union No.286, International Typographical Union, AFL, or any other labor or-6 Indeed,Thomas admits that he told Boyd that "this should teach him a lesson ; ques-tioning my integrity out at the radio station back there in February or the latter part ofJanuaiy was enough and I should have fired him then, and I believe I should have " CHRONICLE PUBLISHING COMPANY, INC.523ganization of its employees by discriminating in regard to the hireand tenure of their employment or any term or condition of employ-ment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,.join, or assist Marion Typographical Union No. 286, International Ty-pographical Union, AFL, or any other organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Offer to Lynn E. Boyd immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges; and make him whole for anyloss of pay suffered by reason of the discrimination found hereinagainst him, in the manner and to the extent set forth in section V ofthe Intermediate Report, entitled "The Remedy."(b)Post at its printing plant in Marion, Indiana, copies of thenotice attached to the Intermediate Report marked "Appendix."'Copies of said notice to be furnished by the Regional Director forthe Ninth Region, shall, after being duly signed by Respondent's rep-resentative, be posted by it immediately upon receipt thereof, and main-tained for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(c)Upon request, make available to the Board and its agents allbooks, payrolls, and other records, necessary to analyze, compute, anddetermine the back pay and other emoluments to which Lynn E. Boydmaybe entitled under the requirements of this Order.(d)Notify the Regional Director for the Ninth Region (Cincinnati,Ohio), in writing, within ten (10) days from the date of this Order,.what steps the Respondent has taken to comply herewith.MEnn1ru LEEDOM took no part in the consideration of the aboveDecision and Order.7This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Older" In the event that this Order isenforced by deciee of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Corn t of Appeals, Enforcing an Order." Z24DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings authorized by Section 10 (b) of the National Labor RelationsAct, as amended,61 Stat. 136,herein called the Act, were initiated pursuant to acharge filed on March 29,1954, by Lynn E. Boyd, an individual,against ChroniclePublishing Company, Inc.,herein called the Respondent.The General Counsel ofthe National Labor Relations Board, herein separately designated as General Counseland the Board, on June 22, 1954,issued a complaint alleging that the Respondent en-gaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) and(3) of the Act,affecting commerce within the meaning of Section 2 (6) and(7) of the Act.Copies of the charge and the complaint were duly served upon theRespondent,who in due course filed an answer denying that it was engaged in com-merce within the meaning of the Act,and denying all allegations of unfair laborpractices.With respect to unfair labor practices,the complaint particularly alleges in sub-stance that on or about March 8, 1954,the Respondent by and through its agent,Edward W. Camp, discharged Lynn E. Boyd(employee)by reason of his member-ship in and efforts on behalf of Marion Typographical Union No. 286,affiliated withthe International Typographical Union, AFL,herein called the Union,thereby dis-criminating in regard to hire or tenure of employment or other terms or conditions ofemployment to discourage membership in a labor organization in violation of Sec-tion 8(a) (3) and(1) of the Act.Notice of hearing was duly served upon all parties,and a hearing was conductedatMarion,Indiana, on July 20-22, 1954,before the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented and participated in thehearing, were afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence pertinent to the issues involved.When all evi-dence had been introduced,a motion by General Counsel to conform the pleadings tothe proof as to minor matters such as spelling of names, dates,etc.,was granted with-out objection.Oral argument on the record was waived by all parties.All partieswere given time to file written briefs and/or proposed findings and conclusions.In due course written briefs were filed by counsel for the General Counsel and the Re-spondent,which have been given due consideration.Motion filed by Respondent to dismiss the complaint for failure to allege factsconstituting an unfair labor practice within the jurisdiction of the National LaborRelations Board was deferred,and is now denied, for reasons hereinafter set forthin this report.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.BUSINESS OF RESPONDENTChronicle Publishing Company, Inc., is an Indiana corporation with its principal,office and place of business at Marion,Indiana, where it engages in the publication ofnewspapers and operates a radio station for commercial purposes.It publishes theMarion Leader Tribune, a morning daily newspaper having a circulation of approxi-mately 8,600 copies, the Marion Chronicle,an evening daily newspaper having a cir-culation of approximately 12,300 copies,and the Marion Chronicle Tribune, a Sun-day newspaper having a circulation of approximately 19,800 copies.Both dailynewspapers are published 5 days per week.During the year 1953,Respondent received from the sale of newspapers revenuesin the sum of approximately$240,000.Seventy-five percent of the total circulationwas sold to carriers for home deliveries,20 percent was delivered to subscribers bymail, including 157 copies($1,500) to vacationers or residents in other States, andapproximately 5 percent was sold to wholesalers for distribution from a newsstand.During the same period,Respondent collected revenues for advertising in the sumof approximately$800,000 from individuals,local enterprises,public utilities, andmanufacturers.Approximately$85,000 was paid to Respondent by nonresidentmanufacturers,and of that amount approximately $45,000 was paid by manufacturerswhose individual annual shipments in commerce exceeded$50,000.The sum of$1,863 was paid by local manufacturers.The sum of$895 was paid by PennsylvaniaGreyhound Company, Indiana Motor Truck Company, and New York Central Rail-road, each of whom is engaged in the interstate carriage of goods and passengers forhire.Approximately $8,000 was paid by Indiana-Michigan Electric Company,Central Indiana Gas Company,and Indiana Bell Telephone Company, each of which CHRONICLE PUBLISHING COMPANY, INC.525is a public utility collecting annual revenues in excess of $3,000,000.Revenues ofRespondent from printed circulars, typesetting for job printers, political advertising,etc., amounted to approximately $6,500.During the year 1953, Respondent purchased newsprint, inks, and other materialvalued at $140,000, which were shipped to its plant in Marion, Indiana, from sourcesoutside the State. It subscribed to the news services of Associated Press, InternationalNews Service, and United Press, which were transmitted over the wires of AmericanTelephone & Telegraph Company.To Associated Press it paid approximately$13,000; to International News Service approximately $6,000; and to United Pressapproximately $4,000.From King Features, Wilkes-Barre, Pennsylvania, it pur-chased comic supplements valued at approximately $11,000.From other enter-prisesoutside the State of Indiana, including NEA, King Features, RegisterTribune, Bell Syndicate, United Features, and McNaught Syndicate, it purchasednews services valued at approximately $6,500.From its independently operated radio station (WMRI-FM) in 1953 the Respond-ent received additional revenues for advertising in the sum of approximately $25,000.For that operation it purchased records and transcriptions valued at $2,112 fromsources outside the State of Indiana.Supervisors of Respondent involved herein include President Gardner Thomas,Vice-President and General Manager Edward W. Camp, Secretary-Treasurer RichardLindsay, Composing Room Superintendent Paul G. Bell, and Night Foreman HaroldWinchell.Both the superintendent and foreman were members of the Union.I find, therefore, that Respondent is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act, and that its operations are within the jurisdictionalstandards announced by the Board on July 15, 1954.II.THE LABOR ORGANIZATION INVOLVEDMarion Typographical Union No. 286 is a local union affiliated with InternationalTypographical Union, AFL, and is a labor organization within the meaning ofSection 2 (5) of the Act. It is not in compliance with Section 9 (f), (g), and (h)of the Act, but admits to membership printers employed in the composing room ofRespondent, including linotype operators, machinists, ludlow operators, and com-positors.Respondent has for many years voluntarily recognized the Union as ex-clusive bargaining representative of its composing room employees.III.THEUNFAIR LABOR PRACTICESA. History of labor relationsFor many years prior to and including 1947, Respondent and the Union enteredinto written contracts approved by the International Typographical Union, AFL.All written contracts provided that printers employed in the composing room ofRespondent, including foremen, must be members of the Union. The foreman incharge exercised authority to hire and fire employees, and in the event of dischargeaggrieved parties had the privilege of successive appeals under union laws to thechapel, the local Union as a body, and the executive board of International Typo-graphical Union, AFL.Amendments to the Act in 1947 outlawed the closed shop,and thereafter Respondent and the Union continued a contractual relationship fromyear to year by verbal negotiations, but did not incorporate such agreements intoa written contract.President Gardner Thomas credibly testified in substance that about Septemberof each year since 1946 he received a letter from the Union requesting negotiationof a conract for the ensuing year.Each year Respondent reached an agreementwith the Union on a wage scale and general working conditions, but never agreedon a written contract.Respondent agreed to continue the provisions of the lastwritten contract (1947) insofar as the men were concerned, priorities, vacations,holidays, and general working conditions, because it was good policy to do so, butwas under no obligation to do so, and could make changes at any time.Althoughnot required to do so, Respondent continued to employ only union members in thecomposing room.In January 1953, Respondent held a meeting at the radio station with all printersof the composing room to discuss a profit-sharing plan, which had previously beenaccepted by other employees, but had been rejected by the Union.At that meetingLynn E. Boyd (linotype operator) interposed objections to the plan, and expresseddoubts as to whether it would be equitably administered by the Respondent. In replyto his questions, President Gardner Thomas asserted that "The Chronicle PublishingCompany always does things on the up and up," or words to that effect. 526DECISIONS OF NATIONALLABOR RELATIONS BOARDLynn E. Boyd credibly testified that he said: "Now,these profits could be onething and you could tell us something else, there is no way on earth for us to knowwhat the profits are"; and thereupon Vice-President Camp accused him of questioninghis integrity.Boyd quoted Camp as saying on that occasion."If you think we arethat kind of bastards,you oughtn't to work for us."At a negotiating meeting in January 1954,the union scale committee insisted upona cost-of-living increase in wages, which the Respondent resisted.President GardnerThomas explained that in 1948 Respondent had voluntarily reduced working hoursin the composing room from 40 to 371/2 hours a week,granted a wage increase of$2.50 per week,and thereupon adopted an escalator provision for the future underwhich the printers would receive automatic wage increases of $2 50 per weekwhenever the Bureau of Labor Statistics announced a rise of 5 points in the costof livingWhen Lynn E. Boyd, as a member of the union negotiating committee,expressed doubts concerning his statements,President Thomas abruptly closed thedrawer of his desk, and said: "It's a good idea,I believe, for you not to stick your chinout," or words to that effect.No agreement was reached, and on the following dayPresident Thomas told the chairman of the union scale committee(Alfred G. Brett),that he intended to charge Lynn E. Boyd with insubordination.Boyd was at thattime president of Marion Typographical Union No. 286,and on March 7, 1954,was reelected to that office for an additional term of 6 months.As president of theUnion, he appointed the scale committee,and was himself a member of the com-mitteeexofficio.On or about March 1, 1954,Lynn E. Boyd, as president of the Union, initiateda proposal to withdraw from Respondent the use of a union label as a mastheadin the editorial columns of its newspapers.The proposal was based upon a refusalof Respondent to recognize jurisdiction of the Union over teletype operators, andbecause it was employing women in that capacity, who were not members of theUnion.InternationalRepresentative John Pilch concurred in the proposal, andattempted to persuade the local Pressmen'sUnion to do likewise.On March 3, 1954,President Gardner Thomas approached Boyd at work in the composing room andsaid: "I understand that you are attempting to withdraw the label,"or words to thateffect.Boyd admitted the accusation,and President Thomas retorted:"Well, that'sthe kind of game you are playing,"and left the composing room.The union labelwas withdrawn on March 18,1954, by Chapel Chairman Paul G. Prail upon in-structions from the union president(Boyd).On Monday,March 8, 1954, Lynn E. Boyd, as president of the Union,caused tobe posted on the bulletin board in the composing room a letter dated February 22,1954, from C E. Pauley & Co.,Inc (contract printers)of Indianapolis,Indiana, toHarold Winchell as secretary of the Union,which reads,as follows:As secretary of Marion Union, No. 286 you will be more familiar with themembership than any one else in your community,and therefore,would be inposition to contact the person in whom we are interested.We wish to get in touch with one or more linotype operators who might wishtomake a change and join the force of a printing plant in Indianapolis whereemployment is steady, wages and working conditions are the best,and sur-roundings are most pleasant.This plant needs operators and now is an excellent time to get in with oneof the large book publishing plants of the country.We are contract printers for the State of Indiana,Purdue University,and alsohandle an extensive line of work for Indiana University and many publicationsfor private concerns.The diversified character of our work insures a steady flow through the plantand minimizes any chance of lay-offs.Just a brief outline of the plant and what we have to offer- Fourteen linotypemachines operating 16 hours daily-5 days-40 hour week.The scale here is $102.60 days and $107.60 nights, but to competent opera-tors we are paying $109.00 days and$114.00 nights.We have paid holidays,two weeks paid vacation and paid hospital insurance.If you know of any one in your jurisdiction interested in making a change,we would appreciate it if you would pass this letter along.Or, if you would notcare to contact any one personally,would you send us the name and addressso we could make the contact direct?A self-addressed envelope is enclosed.The writer can be contacted Monday through Friday at the office,(Market5312) from 7:00 a. m. to 4:00 p. m., and at any other time at home(IRvington6402). CHRONICLEPUBLISHING COMPANY, INC.527B.Discharge of Lynn E. BoydThe Respondent has traditionally permitted employees at their own expense andat a definite time on both its day and night shifts in the composing room to partakeof refreshments without a formal cessation of operations.Smoking is permittedat all times and there is no restriction on employees going to the water fountainand restroom,so long as such privileges are not abused by unreasonable neglectof their work.In accordance with the traditional custom at approximately 7 o'clockon the night of March 8, 1954, Everett McClelland(junior apprentice)procuredand distributed refreshments to employees of the composing room at their places ofwork.Each employee ordered and paid for the type of refreshments desired withoutrestriction.Lynn E. Boyd ordered and received a paper carton of ice cream, whichwas delivered to him at linotype machine #5,where he was at work.Shortly after 7 o'clock that night Edward W. Camp, vice president and generalmanager of Respondent,entered the composing room by the front door,walkedto the rear and told Foreman Harold Winchell to meet him in the main office up-stairs, and then went into the adjoining mail room to make a routine inspection forfire hazards.Winchell immediately went outside to wait for Camp.Accordingto Camp's own testimony,he saw Lynn E. Boyd sitting at his linotype machine withthe cup of ice cream in his hand,and gave him a dirty look in passingUpon returnfrom the mail room,Camp approached Boyd, who was then standing up at hismachine #5 with the cup of ice cream in hand talking to an adjacent linotype oper-ator(Moore).Camp said to Boyd. "Are you working here?" Boyd said: "Yes, Ilike to work here."Camp said- "Well,get down and get to work then."There-upon,Boyd sat down at his linotype machine,and Camp stood there watching him.Boyd then turned around and said "You get away from here,I can't work with youlooking over my shoulder."Camp continued:"I don't think you want to workhere.Why don'tyou get out?You don't act like you like it here. I noticed thatthere are a couple of situations up there posted on your bulletin board, so if youdon't like the work here,you won't be without a job very long." Boyd inquired:"Are you firing me9" and stood up and said"I know why you're firing me, it's formy union activities."Camp became incensed at this accusation,gotmadder andmadder,and loudly said"if you say that again to me, I'll knock you on your ass;get out,get out";and may have also said."you are just leading these men into abunch of trouble."Boyd said:"Give me a little time to get my coat or jacket";and proceeded to the locker room, followed by Camp.At the locker room, Boydsaid to Camp. "If you were ten years younger,I'd knock your block off," or wordsto that effect.Then Camp left the composing room, and went to his office upstairsaccompanied by Night Foreman Harold Winchell and Superintendent Paul G. Bell.The testimony of Lynn E. Boyd was not substantially different or in conflictwith that of Vice-President Camp. In addition,Boyd credibly testified that whenhe mentioned the fact that other employees were also eating ice cream,Camp said:"I don't care what any other man does,you're the guy I'm after,you are the troublemaker here";iand that Camp called him a "son-of-a-bitch" several times.Boyddenied saying to Camp."If you were ten years younger, I'd knock your block off,"but admitted that he said."Ed, if you were ten years younger,I'd give you an invita-tion." 2Boyd credibly testified further that Foreman Harold Winchell returned tothe composing room a few minutes after his discharge,and requested him to leavethe building quickly,because Camp was calling the police.On that occasion, Winchellsaid: "I had nothing to do with this,Slim, I don't understand it, but you better goto avoid trouble."On the next day Boyd called Superintendent Paul G. Bell bytelephone and requested a written explanation of his dischargeWith minor variations,additions, and omissions other employees at work in thecomposing room testified substantially the same as to what occurred at the timeBoyd was dischargedJohn H. Fleenor, printer,credibly testified that Camp talked loudly and that Boydnever raised his voiceHe heard Boyd say: "I don't want to leave here,I like it here,when I don't I'll leave "He heard Camp say. "You say that again and I'll knockyou on the floor"; Camp was swearing,and repeated several times:"Get out of here,God damn it,get out of here,God damn it"He also heard Camp say-"Idon'tcare what the others have,you are the one we're after.You are just leading thesemen into a bunch of trouble "ICamp denied mviking such it statement and testified that Boyd was not a troublemaker9At the hearing, the Tnal Examiner observed that Lynn Boyd'(39 years old) wasgreatly superior in physical stature and stiength to Edward W Camp(62 yeais old) 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaymond Miller, printer, credibly testified that he did not hear Boyd say anything,but heard Camp in a loud voice tell Boyd to "Get out."Charles B. Fields, linotype operator, credibly testified that Camp approached Boydand questioned him about having ice cream; that Boyd sat down at his machine withCamp standing behind him; that Boyd asked Camp to move because he could notwork with him looking over his shoulder; that Camp referred to a letter posted onthe bulletin board and suggested that Boyd was not happy in his work there andcould go to Indianapolis; that Camp said Boyd was nothing but a troublemaker andaccused him of loafing in the restroom; that Camp swore frequently in a loud voiceand threatened to knock Boyd down when he asserted that the trouble stemmed fromnegotiations upstairs; that when Boyd protested that others were also having refresh-ments, Camp said: "Well, I don't care what the rest of the men are doing, I'm afteryou"; that when Boyd went to the locker room, Camp said: "If you say that again,I'llknock you down"; that Boyd said: "If you were ten years younger I might takeyou up on that"; that Camp swore frequently, calling Boyd a "s. o. b." and telling himto "get the Hell out" several times; and that Boyd did not raise his voice.Everett McClelland, apprentice, credibly testified that he distributed refreshmentsto the men in the presence of Vice-President Camp and Boyd was one of the lastserved; that Camp approached Boyd (while preparing to eat his ice cream) and said:"What are you going to do with that?" and Boyd replied: "I'm going to eat it"; thatCamp pointed to linotype machine #5, and said: "Well, there's your machine there.Well, you are nothing but a God damn troublemaker. You don't do any work aroundhere.You are just leading these men into a bunch of trouble"; and that Camp toldBoyd to "get out, and don't come back."Richard A. Miller, markup man, credibly testified that he overheard a part of theconversation between Vice-President Camp and Lynn E. Boyd, he could not hear any-thing that was said by Boyd, but observed that Camp was very angry and was usingprofanity.He heard Camp say: "Get out, get out."Donald Porter, employee, credibly testified that he witnessed a part of the conver-sation between Vice-President Camp and Lynn E. Boyd. First he heard Camp say:11 *. . you're a damn troublemaker, get out."Next he heard Camp say: "You saythat again and I'll knock you down."About that time Foreman Winchell came intothe composing room and Camp said to him: "If you don't like it, you can get out too." 3C. Events after the dischargeImmediately following the discharge of Lynn E. Boyd, Vice-President Camp helda conference with Night Foreman Winchell and Superintendent Paul G. Bell in thecourse of which Winchell returned briefly to the composing room and requested Boydto leave in order to avoid further trouble.Boyd said: "I was waiting for you to sayso," and departed; and on the following day requested Superintendent Bell by tele-phone to furnish a written explanation of the discharge.Vice-President Camp ex-plained to Bell and Winchell that Boyd had been discharged for abusing the refresh-ment hour, but they contended that according to contract only the foreman in chargehad authority to discharge members of the Union and that the Union would notrecognize Boyd's discharge unless Night Foreman Winchell signed and delivered aletter of explanation.On March 9, 1954, Vice-President Camp presented such aletter stating that Boyd was "discharged for neglect of duty at this and other times "Winchell revised the letter to read "neglect of duty at this specified time " Thereupon,Respondent sent to Lynn Boyd by registered mail a letter dated March 9, 1954, signedby Harold Winchell, night foreman, as follows:Mr. Bell has informed me that you desire in writing reasons for your dischargeas of Monday, March 8.The reason for your discharge was neglect of duty at this specified time.Harold Winchell testified as a witness for the Respondent.When asked whetherLynn E. Boyd neglected his duty on the night of March 8, 1954, Winchell said- "Hewas neglecting his duty according to Mr. Camp"; that he accepted Mr Camp's wordfor it, and didn't have the least idea what the reason was for discharging Boyd otherthan what Mr. Camp told him.Winchell said that he was standing outside the com-posing room, and did not fully realize what was going on; that he heard both mentalking loudly, and observed that Mr. Camp was very angry.He heard Boyd saysomething about knocking Camp down, if he was a few years younger. Then Campcame out and said- "Come on, lets go upstairs"; that Superintendent Paul G. Bellwas entering the building and went with them. Foreman Winchell testified that LynnE. Boyd had been employed by Respondent for approximately 7 years, and since3The latter statementwas denied by Camp. CHRONICLE PUBLISHING COMPANY, INC.529October 1953 had worked under his supervision on the night shift in the composingroom; that Boyd was the best and most efficient linotype operator at the plant, couldget a job done faster than any of the others, and that his work was very good. Onoccasion he had seen Boyd loaf on the job, but had never reprimanded him or dis-cussed his efficiency with the Respondent.Superintendent Paul G. Bell testified that Lynn E. Boyd had worked under hissupervision and was a very competent operator, that he is what would be considereda fast operator and his work was very good; and that Respondent had never made anycomplaint about his work.Without avail the Union endeavored to persuade Respondent to reinstate Lynn E.Boyd.At a negotiating meeting on March 26, 1954, International RepresentativeJohn Pilch requested that Boyd's discharge be considered under the grievance pro-cedures provided by union laws.Vice-President Camp was present and made thestatement: "We have no contract with this local union, and, therefore, there is noprocedure to follow."President Gardner Thomas disclaimed any prior knowledge-that Vice-President Camp was going to discharge Boyd, but made it clear that Re-spondent would support the action taken. In his testimony at the hearing, PresidentThomas admitted that in a telephone conversation with Lynn E. Boyd on or aboutApril 5, 1954, he told Boyd "that this should teach him a lesson; questioning myintegrity out at the radio station back there in February or the latter part of Januarywas enough and I should have fired him then, and I believe I should have." Thomasfurther testified, however, that in this conversation he did not in any way say or indi-cate that Boyd's discharge was in any way connected with the questioning of hisintegrity.Concluding FindingsThe record in this case does not sustain the contention of Respondent that Lynn E.Boyd was discharged for abusing traditional refreshment privileges or neglecting hiswork.The record likewise fails to show that Respondent was motivated by antiunionanimus or a desire to discourage membership in the Union. For many years the Re-spondent has voluntarily recognized and bargained with the Union as exclusive bar-gaining representative of its employees in the composing room, despite the fact thatthe Union has failed to comply with Section 9 (f), (g), and (h) of the Act and hasnever been certified by the Board as such bargaining representative.It is clear from all the evidence that Lynn E. Boyd became personally obnoxiousto the Respondent in January 1953 when he opposed a profit-sharing plan and ex-pressed doubts that such a plan would be equitably administered by the Respondent.Both President Thomas and Vice-President Camp expressed disapproval of his con-duct at that time.At a negotiating meeting in January 1954, President Thomas againexpressed resentment towards Boyd for questioning his veracity and good faith; andthereafter threatened to discipline him for insubordination.The mounting resent-ment of Respondent was accelerated when on or about March 1, 1954, Lynn E. Boyd,as president of the Union, promoted a movement to withdraw use of the allied unionlabel as a masthead in its newspapers, and on March 8, 1954, posted the letter of acompetitor on the union bulletin board soliciting employees of Respondent for em-ployment at Indianapolis, Indiana.From a preponderance of the evidence and theentire record in the case, I am constrained to find that the foregoing conduct of LynnE. Boyd constituted protected concerted activities with other employees for the pur-pose of collective bargaining, or other mutual aid or protection, within the meaningof Section 7 of the Act.4 Respondent does not now contend that Boyd was dischargedfor insubordination.On the occasion of his discharge, Vice-President Camp in the heat of anger accusedLynn E. Boyd of leading his fellow employees "into a bunch of trouble," and invitedhim to accept employment with C. E. Pauley & Co., Inc., whose letter was posted onthe bulletin board. I am, therefore, constrained to find that Vice-President Campwas motivated by his resentment against Boyd because of his concerted activities.Thereafter, President Gardner Thomas ratified the action taken by Vice-PresidentCamp by denying reinstatement or further consideration. I find, therefore, thatRespondent discriminated in regard to the tenure of employment of Lynn E. Boydbecause he engaged in concerted activities with other employees for the purpose ofcollective bargaining, or other mutual aid or protection, thereby interfering with,restraining, and coercing employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act. In the absence of substantial evidence that the discharge was in-tended or had the effect of encouraging or discouraging membership in a labor organi-zation, I find no violation of Section 8 (a) (3) of the Act, and shall limit the finding4 Atlantic Toaornq Company,et at,75 NLRB 1169 ;The BettcherManufacturing Co ,etat, 76NLRB 526 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a violation of Section 8 (a) (1) of the Act; but, in any event, the remedy will bethe same.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices by,discriminatorily discharging Lynn E. Boyd (employee) because he engaged in con-certed activities for the purpose of collective bargaining, or other mutual aid or pro-tection, thereby interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, it will be recommended that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that on or about March 8, 1954, Respondent discriminatorily dis-charged and refused to reinstate Lynn E. Boyd (employee), because he engaged inprotected concerted activities with other employees for the purpose of collective bar-gaining, or other mutual aid or protection, it will be recommended that Respondentoffer to said employee immediate and full reinstatement in his former or substantiallyequivalent position,5 without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered by reason of the discriminationagainst him by the payment to him of a sum of money equal to that which he wouldnormally have earned since the date of his discharge on March 8, 1954, to the datewhen a proper offer of reinstatement is made by the Respondent, less his net earn-ings 6 to be computed on a quarterly basis in the manner set forth in F. W.WoolworthCompany,90 NLRB 289. Earnings in one particular quarter shall have no effectupon the back-pay liability for any other such period. It will be further recommendedthat Respondent make available to the Board and its agents, upon request, all payrolland other records necessary to compute the back pay herein awarded.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent, Chronicle Publishing Company, Inc., is engaged in commerce with-in the meaning of Section 2 (6) and (7) of the Act.2.Marion Typographical Union No. 286, affiliated with International Typographi-calUnion, AFL, is a labor organization within the meaning of Section 2 (5) of theAct, admitting to membership employees of the Respondent.3.By discriminatorily discharging Lynn E. Boyd (employee) because he engagedin concerted activities with other employees for the purpose of collective bargaining,or other mutual aid or protection, thereby interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act, Respondent,Chronicle Publishing Company, Inc., engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]s SecThe Chase National Bankof the City of New YorL,San Juan, Puerto Rico,Branch,65 NLRB 8276 SeeCrossettLuinbei Company, 8NLRB 440,497-8.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees:WE WILL NOT discharge or refuse to reinstate any of our employees becausethey engage in or have engaged in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection. AMERICAN STEEL FOUNDRIES531WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form, join,or assistlabor organizations,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Lynn E. Boyd immediate and full reinstatement to his formeror substantially equivalent position without prejudice to any seniority or otherrights and privileges previously enjoyed; and make him whole for any loss of paysuffered as a result of the discrimination against him.CHRONICLE PUBLISHING COMPANY, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.American Steel Foundries,Cast Armor DivisionandInterna-tional Guards Union of America,Independent.Case No. 13-CA-167. April 29,1955DECISION AND ORDEROn June 29, 1954, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings and conclusions of the TrialExaminer, only insofar as they are consistent with this Decision andOrder.'We do not agree with the conclusion of the Trial Examiner that theRespondent had not engaged in a refusal to bargain in violation ofi In adopting the Trial Examiner's findings as to jurisdiction,Chairman Farmer andMembers Peterson and Rodgersrelyonly on that portion of his findings that pertain tothe Respondent'smultistate operations,and on the data with respect to the Respondent'smultistate operations as contained in a stipulation of the parties dated September 1, 1954.Member Murdock disagrees with the rejection of the Trial Examiner's reliance on nationaldefense as the ground for assertion of jurisdiction,which is the ground he would use InMember 'Murdock's opinion, the reliance by his colleagues on the ground that this Gov-ernment-owned 'moth-balled" plant, which is being maintained by the Respondent in astandby condition,is to be considered an integral part of the Respondent's own multistatesteel manufacturing operations, appears to be a doubtful extension of the concept ofwhatmay be regarded as an integral part of a multistate enterprise.112 NLRB No 66.369028-56-vol 112-35